Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 6.6.2022. In view of this communication, claims 37, 40-44,46-49,51-56 are now pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6.6.2022 has been entered.
Response to Arguments and Amendments
Applicant's arguments filed 6.6. 2022 with respect to amended independent Claims 37, 54 and 56 along with their dependents  have been fully considered and are persuasive. Hence the rejections are withdrawn. 
Claim Objections
Claim 54 and 55 are objected to because of the following informalities: 
Claim 54 Line 18 recites the limitation “the airgaps”. However, there is no antecedent basis for “the airgaps”. Examiner is interpreting “the airgaps” same as “the radial airgaps”.  Appropriate clarification and /or correction is required.
Claim 55 Line 2 recites the limitation “the airgaps”. However, there is no antecedent basis for “the airgaps”. Examiner is interpreting “the airgaps” same as “the radial airgaps”.  Appropriate clarification and /or correction is required.
Allowable Subject Matter
Independent Claims 37, 54, 56 are allowed. (See Claim Objection above).
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 37 would be allowable for disclosing a stator for a rotating electrical machine, the stator comprising: a plurality of stator slots each of which accommodates at least two coils of stator windings, wherein: each coil extends in a substantially axial direction for a predetermined distance from a stator slot, and in a substantially circumferential direction in an area beyond the predetermined distance from the stator slot; the coils are arranged such that radial air gaps are present between the coils of adjacent stator slots as the coils extend out of the stator slots; insulators are provided between the coils of a stator slot as the coils extend out of the stator slot; the insulators comprise extended middle shoes which extend out of the stator slots; each middle shoe is located between an inner coil and an outer coil of a stator slot and provides electrical insulation between the inner coil and the outer coil; each middle shoe extends out of the stator slots in a substantially axial direction until a point at which a coil begins to bend towards the circumferential direction; and the radial air gaps are defined between the extended middle shoes of adjacent stator slots, the radial air gaps allowing air to flow through the stator windings in a radial direction between the coils of two adjacent stator slots. 
Cope discloses all of the limitations of the pre-amended claim 37 but does not disclose the radial air gaps allowing air to flow through the stator windings in a radial direction between the coils of two adjacent stator slots. 
Claims 37, 40-44,46-49, 51-53 are allowable as they are dependent on Claim 37.
Claim 54 would be allowable (See Claim Objection above) for disclosing a rotating electrical machine comprising a stator, a rotor, and a fan arranged to provide air flow through the machine, wherein: the stator comprises a plurality of stator slots each of which accommodates at least two coils of stator windings; each coil extends in a substantially axial direction for a predetermined distance from a stator slot, and in a substantially circumferential direction in an area beyond the predetermined distance from the stator slot; the coils are arranged such that radial air gaps are present between the coils of adjacent stator slots as the coils extend out of the stator slots; insulators are provided between the coils of a stator slot as the coils extend out of the stator slot; the insulators comprise extended middle shoes which extend out of the stator slots; -4- 4893-8357-2250.1Atty. Dkt. No. 106389-5871 each middle shoe is located between an inner coil and an outer coil of a stator slot and provides electrical insulation between the inner coil and the outer coil; each middle shoe extends out of the stator slots in a substantially axial direction until a point at which a coil begins to bend towards the circumferential direction; the radial air gaps are defined between the extended middle shoes of adjacent stator slots; and the air gaps between adjacent coils allow air to flow through the stator windings in a substantially radial direction through the air gaps and between the coils of two adjacent stator slots.
Cope discloses all of the limitations of the pre-amended claim 54 but does not disclose the air gaps (see Claim Objection above) between adjacent coils allow air to flow through the stator windings in a substantially radial direction through the air gaps and between the coils of two adjacent stator slots.
Claim 55 is allowable as they are dependent on Claim 54.
Claim 56 would be allowable for disclosing a method of assembling a stator for a rotating electrical machine, the stator comprising a plurality of stator slots each of which accommodates a plurality of coils of stator windings, the method comprising: inserting the coils into the stator slots such that each coil extends in a substantially axial direction for a predetermined distance from a stator slot and in a substantially circumferential direction in an area beyond the predetermined distance from the stator slot, and such that radial air gaps are present between the coils of adjacent stator slots as the coils extend out of the stator slots; and inserting insulators between the coils of a stator such that the radial air gaps are defined between the insulators of the coils of adjacent stator slots; wherein: the insulators comprise extended middle shoes which extend out of the stator slots, -5- 4893-8357-2250.1Atty. Dkt. No. 106389-5871 each middle shoe is located between an inner coil and an outer coil of a stator slot and provides electrical insulation between the inner coil and the outer coil, each middle shoe extends out of the stator slots in a substantially axial direction until a point at which a coil begins to bend towards the circumferential direction, and the radial air gaps are defined between the extended middle shoes of adjacent stator slots, the radial air gaps allowing air to flow through the stator windings in a radial direction between the coils of two adjacent stator slots.
Cope discloses all of the limitations of the pre-amended claim 56 but does not disclose the radial air gaps allowing air to flow through the stator windings in a radial direction between the coils of two adjacent stator slots. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832